33 F.3d 52
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Levon SPAULDING, Plaintiff Appellant,v.Anthony THOMPSON;  Mary Dial;  Bobby Deese;  Glen Branch,Defendants Appellees.
No. 94-6533.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 19, 1994Decided:  August 16, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-93-681-CRT-BR)
Levon Spaulding, Appellant Pro Se.
Robert Harrison Sasser, III, Womble, Carlyle, Sandridge & Rice, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before HALL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and denying his motion to vacate the judgment.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm the district court.*  We agree that, to the extent Appellant seeks declaratory or injunctive relief, this action is properly construed as a habeas corpus action which requires Appellant to exhaust state court remedies.  With respect to Appellant's damages claim, Heck v. Humphrey, 62 U.S.L.W. 4594 (U.S.1994), controls and requires dismissal of that claim.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We also deny Appellant's motion to appoint counsel